DETAILED ACTION

Response to Arguments

Applicant's arguments filed 8/30/2022 have been fully considered but are not persuasive.

Regarding Applicant’s argument that Simileysky does not teach any dual-core devices and does not appear to rely on multiple AoA’s to determine a location of a device as required by independent claim 1, Examiner respectfully disagrees. Please see the rejections below for details.

Regarding Applicant’s argument that one of ordinary skill, when reading Park, would not rely upon AoA when integrating beacon devices into a vehicle for the purposes of locating a handheld device, as Park teaches that this feature is known to produce errors, Examiner respectfully disagrees. 
MPEP 2123 states that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments:
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.
Examiner agrees that Park teaches disadvantages of using AoA at 5:36-49. However Park nonetheless uses AoA in determining the location of a handheld communication device – see 6:62-65, 12:61-64, and claims 1 and 3.
Applicant has further argued that Park uses additional sensors to remedy the shortcomings of AoA and associated error ranges. However Park’s Fig. 5 shows the use of sensor information merely to determine the validity of a location determined based on AoAs (12:35-64, esp. 12:61-64). Park’s Fig. 6 sets forth a method of determining location validity based on a displacement between first and second locations, without using any sensor information. Both of these methods are encompassed by Park’s claims 1 and 3, in which location is determined based on AoAs.

Regarding Applicant’s argument that Simileysky does not teach a half wavelength separation between antennas, a secondary reference (Haynes) has been introduced as evidence that this feature is an obvious modification.

New claim 27 has been rejected under 35 U.S.C. 112(a) and (b), necessitated by amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, it is unclear how to determine a location of the handheld communication device based solely on the plurality of AOA’s. According to Applicant’s specification, determining the location of the handheld device requires locations of the beacon devices in addition to the AOA’s (para. [0028] last four lines). For purposes of art rejection Examiner will assume that beacon locations are also used to determine the location.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Regarding claim 27, the specification does not describe determining location based solely on the plurality of AOAs in such a way as to enable one of ordinary skill to make and/or use the invention. According to the specification, beacon locations are required in addition to the AOAs (para. [0028]). The specification does not describe, and one of ordinary skill would not understand, how to determine location based solely on the AOAs.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 27, determining location based solely on the plurality of AOAs appears to be new matter. The specification describes determining location based on AOAs and known beacon locations, but does not describe determining location based solely on AOAs.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simileysky (US 20180267131 A1).

Regarding claim 1, Simileysky teaches a system for detecting angle-of-arrival (AoA), the system comprising:
	a first dual-core receiver (1104, Fig. 11, with details shown in Fig. 3) comprising: 
a first radio-frequency (RF) antenna configured to receive a first RF signal (315, Fig. 3) and a second RF antenna configured to receive a second RF signal (305, Fig. 3); 
a first Bluetooth (BT) core coupled to the first RF antenna and configured to generate a first signal based on the first RF signal (312, Fig. 3); and 
a second BT core coupled to the second RF antenna and configured to generate a second signal based on the second RF signal (304, Fig. 3); 
a second dual-core receiver (1106, Fig. 11, with details shown in Fig. 3) comprising: 
a third radio-frequency (RF) antenna configured to receive a third RF signal and a fourth RF antenna configured to receive a fourth RF signal (315, 305, Fig. 3); 
a third BT core coupled to the third RF antenna and configured to generate a third signal based on the third RF signal (312, Fig. 3), and 
a fourth BT core coupled to the fourth RF antenna and configured to generate a fourth signal based on the second RF signal (304, Fig. 3); and 
a processing circuit (320, 302, 340, Fig. 3 and “any network node” para. [0072]) configured to measure i) a first (AoA) between the first dual-core receiver and a device based on a first phase difference between the first signal and the second signal (para. [0041] “phase difference” and “AoA”) and ii) a second AoA between the second dual-core receiver and the device based on a second difference between the third signal and the fourth signal (para. [0041] “phase difference” and “AoA”), wherein the processor is further configured to determine a location of the device based on the first AoA and the second AoA (para. [0072]).

Regarding claim 2, Simileysky teaches that the processing circuit is configured to determine the first AoA and the second AoA of the BT packets provided by the device (para. [0041]).  

Regarding claim 3, Simileysky teaches that the first BT core and the second BT core are configured to be powered by a single local oscillator (LO) circuit (322, Fig. 3; para. [0043] “local oscillator whose signal is coupled to both the receiver 304 and the partial receiver 312”).  

Regarding claim 4, Simileysky teaches that the first signal and the second signal comprises intermediate frequency (IF) signals generated by using an LO signal provided by the LO circuit (para. [0043] “local oscillator” and “intermediate frequency”).  

Regarding claim 10, Simileysky teaches that the processing circuit is further configured to measure magnitudes of the first signal and the second signal (para. [0041] “amplitude”, “signal strength”).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 20180267131 A1) in view of Jiao (US 9647868 B2) and further in view of Bensky (“Short-Range Wireless Communication: Fundamentals of RF System Design and Application” Chapter 6, p. 143).

Regarding claim 5, Simileysky does not teach that the first signal and the second signal comprise direct current (DC) signals generated by using an LO signal provided by the LO circuit. Simileysky teaches that the first and second signal comprise intermediate frequencies (para. [0043]). 
Jiao, in analogous art, teaches a BT core (231, Fig.5) that generates a signal comprising a DC signal (231 is a “Zero-IF” receiver, where an IF of zero is a DC signal). Jiao does not explicitly teach the Zero-IF receiver using a LO signal, however use of an LO signal in a Zero-IF receiver is expected – for example see Bensky Fig. 6-6 “Local oscillator”. Bensky teaches that a Zero-IF receiver has the advantage of avoiding the problem of image frequency (section 6.4 first paragraph). 
It would have been obvious to modify Simileysky in view of Jiao and Bensky because it is a simple substitution of one type of receiver for another with the advantage of avoiding the problem of image frequency. This is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 6, Simileysky does not teach that the processing circuit is further configured to measure a time-of-arrival difference between the first signal and the second signal based on the measured phase difference. However, Simileysky teaches determining time difference of arrival (para. [0041]), and time difference of arrival is closely related to phase difference – for example see Simileysky’s para. [0029], in which an equation is given relating path difference ΔD to phase difference ФA2 -  ФA1. One of ordinary skill would recognize that path difference ΔD is equal to the time-of-arrival difference times the speed of light. It would have been obvious to further modify Simileysky by determining a time-of-arrival difference based on the measured phase difference because it is a method of obtaining time-of-arrival difference comprising a mere conversion from angular degrees to units of time that could be done with predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 20180267131 A1) in view of Park (US 10698070 B2).

Regarding claim 9, Simileysky teaches that the at least one second device comprises a plurality of second devices that are configured to determine AOAs of BT packets received from the first device, and wherein the processing circuit is configured to determine a location of the first device based on the determined AOAs of BT packets (Fig. 1, para. [0072]). Simileysky further teaches vehicle applications (para. [0017]). However Simileysky does not teach that the second devices are installed on a plurality of corners of a vehicle or that the first device is located outside the vehicle.  
Park, in analogous art, teaches devices that determine AOA based on Bluetooth signals and that are installed on a plurality of corners of a vehicle (110a-d, Fig. 4; 6:8-15; 10:30-43). Park further teaches determining the location of a device that is outside the vehicle (T, Figs. 2, 4; 6:62-65).
It would have been obvious to modify Simileysky in view of Park because it is a matter of applying a known technique (installing BT devices at corners of vehicle to determine location of device outside vehicle) to a known device (Simileysky’s location system in Fig. 11) ready for improvement to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is determining the location of a device outside a vehicle.

Claims 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 10698070 B2) in view of Simileysky (US 20180267131 A1).

Regarding claim 18, Park teaches a location detection system (Figs. 2-4), the system comprising: 
a plurality of beacon devices installed on a plurality of locations in a vehicle (110a-d, Fig. 4), each beacon device of the plurality of beacon devices being Bluetooth (BT) enabled and configured to receive BT packets from a handheld communication device outside the vehicle (T, Fig. 4; 6:8-15; 10:30-32); and 
a controller circuit located within the vehicle (120, Fig. 3, located within vehicle 100), 5Response to Restriction/Elcction 4863-7875-8172.1Application No. 16/653,889Docket No.: 124762.007033 
wherein: 
each of the plurality of beacon devices is configured to receive at least one of the BT packets and determine an angle of arrival (AoA) of the at least one of the BT packets, thereby determining a plurality of AoAs (5:31-35; 6:62-65, 10:30-43, 12:51-64), and
wherein the controller is configured to determine a location of the handheld communication device based on the plurality of AoAs (implicit to triangulation 6:62-65).  
Park does not provide any details regarding the structure of the beacons devcies and therefore does not teach that each of the plurality of beacon devices comprises: 
a first radio-frequency (RF) antenna configured to receive a first RF signal and a second RF antenna configured to receive a second RF signal; 
a first BT core coupled to the first RF antenna and configured to generate first signal based on the first RF signal;
a second BT core coupled to the second RF antenna and configured to generate second signal based on the second RF signal; and 
a processing circuit configured to measure a phase difference between the first signal and the second signal and to determine an AoA of the at least one of the BT packets based on the measured phase difference.
Simileysky teaches a beacon device configured to receive a BT packet and determine an AoA (110, Fig. 1; 300, Fig. 3; para. [0041] “AoA”), the at least one second device comprising: 
a first radio-frequency (RF) antenna configured to receive a first RF signal (315, Fig. 3) and a second RF antenna configured to receive a second RF signal (305, Fig. 3); 
a first BT core coupled to the first RF antenna and configured to generate a first signal based on the first RF signal (312, Fig. 3); 
a second BT core coupled to the second RF antenna and configured to generate a second signal based on the second RF signal (304, Fig. 3); and 
a processing circuit configured to measure a phase difference between the first signal and the second signal (320, 302, Fig. 3; “phase difference” para. [0041]).  
It would have been obvious to modify Park in view of Simileysky because Park’s beacon devices must be implemented somehow and Simileysky provides a known implementation. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is determining AoAs with beacons having the structure taught by Simileysky.

Regarding claim 27, Park teaches determining a location of the handheld communication device based solely on the plurality of AoAs (5:26-52 teaches sole use of AoA as well-known in the prior art; 6:62-65 and 12:61-64 teach sole use of AoA as part of Park’s invention, as do Park’s claims 1 and 3; claim 1 recites uses sensor information to determine validity of location, but this is distinct from the actual determination of location based on AoAs).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 10698070 B2) in view of Simileysky (US 20180267131 A1) as applied to claim 18 above, and further in view of Golsch (US 20190304224 A1).

Regarding claim 19, Park’s controller circuit receives determined AoAs by the plurality of beacon devices (implicit to 6:62-66), but Park does not teach that the controller circuit is configured to request from each of the plurality of beacon devices to send the determined AoAs. However, it is generally well-known to use a request in order to obtain information. For example, Golsch, in analogous art (abstract, Fig. 1), teaches the use of a request to obtain information (para. [0085]).
It would have been obvious to further modify Park by sending a request as taught according to Golsch because it is a well-known method of obtaining information that could be used with predictable results. This is a matter of combining prior art elements according to known methods to yield predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. The predictable result is obtaining the AoAs when desired.
 
Regarding claim 20, Park teaches that the controller circuit is configured to determine a location of the handheld communication device based on a knowledge of the plurality of locations of the plurality of beacon devices and the determined AoAs by the plurality of beacon devices (6:62-65, where knowledge of the beacon device locations is inherent to the triangulation method taught).  

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 20180267131 A1) in view of Haynes (“A Primer on Digital Beamforming” pages 3-5).

Regarding claim 21, Similesky has already been shown to teach first and second BT cores and a processing circuit as claimed (see claim 1 rejection above). Simileysky does not teach first and second RF antennas separated by a distance equal to half of an operating wavelength of the first RF signal. However it is well-known to separate antennas in an array by half of a wavelength. For example see Haynes pages 3-5. Haynes teaches that a half wavelength spacing reduces sidelobes (page 3 bottom – page 5). It would have been obvious to modify Simileysky in view of Haynes by separating the first and second antennas by half of a wavelength because it is a well-known spacing with the advantage of reducing sidelobes.  

Regarding claim 22, Simileysky teaches that the first BT core and the second BT core are configured to be powered by a single local oscillator (LO) circuit (322, Fig. 3; para. [0043] “local oscillator whose signal is coupled to both the receiver 304 and the partial receiver 312”).  

Regarding claim 23, Simileysky teaches that the first signal and the second signal comprises intermediate frequency (IF) signals generated by using an LO signal provided by the LO circuit (para. [0043] “local oscillator” and “intermediate frequency”).  

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Simileysky (US 20180267131 A1) in view of Haynes (“A Primer on Digital Beamforming” pages 3-5) as applied to claim 21 above, and further in view of Jiao (US 9647868 B2) and Bensky (“Short-Range Wireless Communication: Fundamentals of RF System Design and Application” Chapter 6, p. 143).

Regarding claim 24, Simileysky does not teach that the first signal and the second signal comprise direct current (DC) signals generated by using an LO signal provided by the LO circuit. Simileysky teaches that the first and second signal comprise intermediate frequencies (para. [0043]). 
Jiao, in analogous art, teaches a BT core (231, Fig.5) that generates a signal comprising a DC signal (231 is a “Zero-IF” receiver, where an IF of zero is a DC signal). Jiao does not explicitly teach the Zero-IF receiver using a LO signal, however use of an LO signal in a Zero-IF receiver is expected – for example see Bensky Fig. 6-6 “Local oscillator”. Bensky teaches that a Zero-IF receiver has the advantage of avoiding the problem of image frequency (section 6.4 first paragraph). 
It would have been obvious to further modify Simileysky in view of Jiao and Bensky because it is a simple substitution of one type of receiver for another with the advantage of avoiding the problem of image frequency. This is an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 25, Simileysky does not teach that the processing circuit is further configured to measure a time-of-arrival difference between the first signal and the second signal based on the measured phase difference. However, Simileysky teaches determining time difference of arrival (para. [0041]), and time difference of arrival is closely related to phase difference – for example see Simileysky’s para. [0029], in which an equation is given relating path difference ΔD to phase difference ФA2 -  ФA1. One of ordinary skill would recognize that path difference ΔD is equal to the time-of-arrival difference times the speed of light. It would have been obvious to further modify Simileysky by determining a time-of-arrival difference based on the measured phase difference because it is a method of obtaining time-of-arrival difference comprising a mere conversion from angular degrees to units of time that could be done with predictable results.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648